Citation Nr: 1012460	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-31 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), to include sleep 
impairment, currently rated as 50 percent disabling.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from October 1969 to July 
1971.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2007 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.    


FINDING OF FACT

The Veteran's PTSD does not cause deficiencies in most areas 
of his life.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent, for PTSD, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant 
as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her 
possession that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in October 
2007 and June 2008.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In these letters, VA informed the Veteran of the 
elements of his claim, and of the evidence necessary to 
substantiate his claim.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).  VA advised the Veteran of the respective 
duties of the VA and of the Veteran in obtaining evidence 
needed to substantiate his claim.  VA requested from the 
Veteran relevant evidence, or information regarding evidence 
which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  And VA provided 
notification to the Veteran prior to the rating decision on 
appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2007) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, 
however.  VA did not provide notification to the Veteran 
regarding the rating criteria of his increased rating claim 
until June 2008.  See Mayfield and Vazquez-Flores, both 
supra.  Nevertheless, the Board finds that proceeding with a 
final decision is appropriate here.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  Following full notice, VA readjudicated the 
Veteran's claim in the August 2008 Statement of the Case 
(SOC) of record.  See Mayfield, 444 F.3d 1328.  Based on 
this background, the Board finds VA's untimely notice in 
this matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examination for 
his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits to the Claim for Increased Rating

In August 2006, the Veteran claimed service connection for 
PTSD, which the RO granted as 50 percent disabling in an 
unappealed October 2006 rating decision.  In October 2007, 
the Veteran filed an increased rating claim for PTSD.  In 
the December 2007 rating decision on appeal, the RO denied 
the Veteran's claim. 

In this decision, the Board will evaluate the evidence to 
determine whether an increased rating has been warranted at 
any time during the appeal period, to include the one-year 
period prior to the Veteran's claim for increase in October 
2007.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms 
that would warrant different ratings).  See also 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

PTSD is rated under (Diagnostic Code) DC 9411 of 38 C.F.R. § 
4.130.  Under that code, ratings of 0, 10, 30, 50, 70, and 
100 percent may be assigned.  As indicated, VA has already 
found a 50 percent rating warranted here since October 2006.  
The Board will now determine whether a rating in excess of 
50 percent (i.e., 70 or 100 percent) has been warranted 
since then.     

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9411.  

A 100 percent evaluation is under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

The relevant evidence of record dated from October 2006 is 
found in a November 2007 VA compensation examination report, 
VA treatment records, and a statement from the Veteran.    

In January 2008, the Veteran stated that he experiences 
depression and sleep impairment.  He indicated that his 
sleep disorder caused him to strike his spouse while he 
slept.  He indicated that his symptoms have caused him 
occupational impairment, moreover.  The Board has closely 
reviewed these assertions, and notes their relevance in this 
matter as the Veteran is competent to attest to the symptoms 
he experiences.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  

The November 2007 VA examiner reported that the Veteran had 
retired as a construction engineer in July 2007, and had 
been working part time since then in matters involving 
housing and real estate.  The Veteran complained of 
increased sleep impairment.  He stated that he had been 
diagnosed with sleep apnea and leg twitching.  Moreover, he 
indicated that he had struck his wife in his sleep several 
weeks earlier.  The Veteran indicated that he had 
experienced increased memory lapses recently, and had been 
feeling worrisome recently.  He indicated no psychiatric 
hospitalizations or psychiatric medications, but did 
indicate that he had begun PTSD group therapy several months 
earlier.  He indicated no criminal justice problems and no 
suicidal or homicidal ideations.  

On examination, the examiner noted casual dress and 
appropriate grooming.  The examiner noted an appropriate and 
congruent affect.  The examiner noted a mildly 
circumstantial thought process, which was easily directed.  
The examiner noted no periods of perceptual disturbances and 
no paranoia.  He indicated speech and voice within normal 
limits.  

But the examiner did note the Veteran's complaints of 
constant depression and frequent anxiety.  The Veteran 
indicated that, recently, he had experienced an increased 
startle response.  He indicated consistent sleep impairment, 
which necessitates medication and sleep apnea evaluation.  
He indicated a loss of concentration and low energy level, 
and indicated that he recently had been drinking alcohol on 
a regular basis.  And the Veteran indicated that he was 
isolated socially.  But ultimately, the examiner noted the 
Veteran's PTSD symptoms as "transient and mild[.]"  He also 
stated that the Veteran was not diagnosed with any other 
mental disorders. 

In his report, the November 2007 VA examiner addressed the 
rating criteria detailed under DC 9411, and generally found 
that the Veteran's symptomatology did not match the criteria 
listed for a 70 percent evaluation under that code 
provision.  

In closing, the examiner assigned the Veteran a Global 
Assessment of Functioning (GAF) score of 65, which indicates 
mild impairment.  Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), 5th edition, published by the 
American Psychiatric Association.  See also Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  

The Board has also reviewed the VA treatment records dated 
since October 2006.  Records dated between September 2007 
and April 2008 reflect the Veteran's group therapy sessions 
for PTSD, and his Cognitive Processing Therapy treatment by 
AW, and S.K., MSW.  These records note complaints of sleep 
impairment, depression, edginess, increased startle 
response, avoidant behavior, and intrusive memories.  And 
these records note an alcohol intake that concerned the 
Veteran's treating therapists.  But these records also note 
no flashbacks, no psychotic symptoms, no manic or hypomanic 
symptoms, no hallucinations or delusions, and no suicidal or 
homicidal ideations.  These records indicate good judgment 
and insight, and strong family ties, and show the Veteran as 
alert, oriented, with intact attention and concentration, a 
mood within normal range, normal and congruent affect, 
normal speech, an intact memory, and a logical, sequential, 
and relevant thought process.  And of note, the March 2008 
psychological testing indicated mild depression symptoms.     

Based on this evidence, the Board finds a rating in excess 
of 50 percent unwarranted at any time from October 2006.  
The evidence dated since then indicates that the Veteran has 
experienced mild to moderate symptoms from his PTSD.  
Indeed, that evidence does not indicate any of the 
symptomatology listed under DC 9411 for a 70 percent 
evaluation.  The evidence does not indicate severe 
occupational and social impairment in most areas of his 
life.  Though the Veteran has reported a tendency to isolate 
socially, and has indicated some employment difficulties 
since retirement in July 2007, he nevertheless demonstrates 
an orientation toward family, and a capacity to continue 
employment despite the recent economic downturn.  See 
38 C.F.R. § 4.130.  And, as indicated by the VA medical 
reports and treatment records, the Veteran consistently 
demonstrates that he is logical, oriented, coherent, and is 
not delusional or obsessive.  38 C.F.R. § 4.130, DC 9411.  
In short, the record does not show the type of cognitive and 
behavioral impairment reserved for a 70 percent evaluation.  
Hence, the Board finds a higher evaluation unwarranted here.  

As the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board finds an extraschudular rating 
unwarranted here.  Application of the regular schedular 
standards is found practicable in this matter.  Hence the 
Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating for PTSD is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


